DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/17/2022. Claims 1, 4, 8-9, 12 are amended. Claims 2-3, 19-20 are cancelled. Claims 1, 4-18 are now pending.
Allowable Subject Matter
Claims 1, 4-18 are allowed.
As of claim 1, the closest prior art HILLENBRAND et al. (US 20200018964 A1) teaches a head-up display having a coherent light used to irradiate the display 5 in the spectacle lens 1. The display 5 can be arranged on the inner side of the main body 3. However, it is also possible to embed the display 5 into the main body 3, as illustrated in FIG. 12. Otherwise, the spectacle lens illustrated in FIG. 12 does not differ from the spectacle lens 1 illustrated in FIG. 1. Here, the display 5 can either be integrated into the spectacle lens 1 together with the associated electronics, or it can be subsequently combined with the spectacle lens and be adhesively bonded, for example. The intensity distribution on the retina 8 can be provided both by a display 5 with pure intensity modulation and by a display 5 with pure phase modulation. Both types of display are commercially available, for example in the form of liquid crystal displays (LCDs) or in the form of Liquid Crystal on Silicon (LCoS). However, the greatest degrees of freedom when generating the intensity distribution on the retina 8 emerge from a display which 
Claims 4-8, 15-18 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art HILLENBRAND et al. (US 20200018964 A1) teaches a head-up display having a coherent light used to irradiate the display 5 in the spectacle lens 1. The display 5 can be arranged on the inner side of the main body 3. However, it is also possible to embed the display 5 into the main body 3, as illustrated in FIG. 12. Otherwise, the spectacle lens illustrated in FIG. 12 does not differ from the spectacle lens 1 illustrated in FIG. 1. Here, the display 5 can either be integrated into the spectacle lens 1 together with the associated electronics, or it can be subsequently combined with the spectacle lens and be adhesively bonded, for example. The intensity distribution on the retina 8 can be provided both by a display 5 with pure intensity modulation and by a display 5 with pure phase modulation. Both types of display are commercially available, for example in the form of liquid crystal displays (LCDs) or in the form of Liquid Crystal on Silicon (LCoS). However, the greatest degrees of freedom 
Claims 10-11 are allowed as being dependent on claim 9.
As of claim 12, the closest prior art HILLENBRAND et al. (US 20200018964 A1) teaches a head-up display having a coherent light used to irradiate the display 5 in the spectacle lens 1. The display 5 can be arranged on the inner side of the main body 3. However, it is also possible to embed the display 5 into the main body 3, as illustrated in FIG. 12. Otherwise, the spectacle lens illustrated in FIG. 12 does not differ from the spectacle lens 1 illustrated in FIG. 1. Here, the display 5 can either be integrated into the spectacle lens 1 together with the associated electronics, or it can be subsequently combined with the spectacle lens and be adhesively bonded, for example. The intensity distribution on the retina 8 can be provided both by a display 5 with pure intensity modulation and by a display 5 with pure phase modulation. Both types of display are 
Claims 13-14 are allowed as being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

- Prior Art TATSUNO (US 20180003964 A1) teaches an image display apparatus which includes an image forming element, an illumination optical system that guides light emitted from a light source to the image forming element, and a plurality of lenses that project a trapezoidal image formed by the image forming element onto a projected surface. The plurality of lenses have an optical axis that is at an inclination of 1° or more with respect to a perpendicular of a plane including an image forming surface of the image forming element. First rays of the light have a first focal point and second rays of the light have a second focal point. The first focal point Is farther from the image forming element than the second focal point is from the image forming element. The first rays 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882